Gardner, P.J.
The evidence overwhelmingly supports the verdict.
Special ground 1 assigns error because the court charged the principle of law with reference to aiding and abetting in the commission of a crime. Perhaps this charge might have been inapt, since all who participate in the commission of a misdemeanor are principals and it is not necessary to charge the principles of aiding and abetting. Counsel for the defendant contend that to charge so is reversible error. The taxicab driver and the defendant were guilty as principals in this misdemeanor case under the evidence. This assignment shows no reversible error.
Special ground 2 assigns error on the following charge of *800the court: “Now our law provides that no person shall possess any quantity of alcoholic liquors upon which the tax has not been paid. It is also provided that no person shall transport or convey or assist in transporting or conveying along with another, any quantity of non-tax-paid liquor. It also provides that no person shall sell non-tax-paid liquor. In other words, we have three charges in this indictment; one of transporting, one of selling and one of possessing liquor.” Error is assigned on this excerpt from the charge: (a) Because there is no evidence to show that the whisky was intoxicating and, (b) that it was not authorized by the evidence. The State proved that it was whisky possessed, transported, and sold. “Whisky” is intoxicating.
The court did not err in overruling the motion for a new trial for any of the reasons assigned.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.